DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-8 are pending.
Claims 1-4 are withdrawn from further consideration as being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-8, in the reply filed on 16 December 2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2017-177464 to Nishiguchi et al. cited in Information Disclosure Statement filed 5 April 2021 (herein Nishiguchi, see machine translation).
Regarding claim 5, Nishiguchi teaches a metal member and resin member (paragraph 0001) joined via friction stir welding (paragraph 0020) wherein the frictional heat is generated on a side of the metal member opposite the side facing the resin member (Fig 1 and paragraph 0021).  Nishiguchi teaches that the resin member contains a thermoplastic polymer (paragraph 0041) such as polyphenylene sulfide (paragraph 0050) with a melting point of 130°C to 350°C (paragraph 0060) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Nishiguchi teaches that the bonding strength is improved by roughening the surface of the metal member in at least the bonding region (paragraph 0038).  Nishiguchi is silent as to the developed are ratio of the bonding region being 5 or more; however, given that Nishiguchi teaches that bonding strength can be improved via a roughening treatment, one of ordinary skill in the art would be able to arrive at the claimed range through routine optimization.  See MPEP 2144.05(II).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2017-177464 to Nishiguchi et al. cited in Information Disclosure Statement filed 5 April 2021 (herein Nishiguchi, see machine translation).
Regarding claim 6, Nishiguchi teaches a metal member and resin member (paragraph 0001) joined via friction stir welding (paragraph 0020) wherein the frictional heat is generated on a side of the metal member opposite the side facing the resin member (Fig 1 and paragraph 0021).  Nishiguchi teaches that the resin member contains a thermoplastic polymer (paragraph 0041) such as polyphenylene sulfide (paragraph 0050) with a melting point of 130°C to 350°C (paragraph 0060) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Nishiguchi teaches that during the bonding process, the rotary tool presses into the metal member leaving a press mark (Figs 1-4 and paragraphs 0070-0072).  Nishiguchi teaches that the bonding strength is improved by roughening the surface of the metal member in at least the bonding region (paragraph 0038).  Nishiguchi is silent as to the developed are ratio of the bonding region being 5 or more; however, given that Nishiguchi teaches that bonding strength can be improved via a roughening treatment, one of ordinary skill in the art would be able to arrive at the claimed range through routine optimization.  See MPEP 2144.05(II).
Regarding claim 7, Nishiguchi teaches all the limitations of claim 6 as discussed above.
Nishiguchi teaches that the indented portion created by the rotary tool is substantially circular (paragraph 0072).  Fig 4 of Nishiguchi shows that the press mark has a concave shape.
Regarding claim 8, Nishiguchi teaches all the limitations of claim 6 as discussed above.
Nishiguchi teaches that the indented portion created by the rotary tool is substantially circular (paragraph 0072).  Fig 4 of Nishiguchi shows that the press mark has a concave shape.  Nishiguchi also teaches that the rotary tool can be moved in a line (paragraph 0082) which would result in a linear press mark.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783